Citation Nr: 0712315	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-10 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability of the feet claimed to have 
resulted from VA surgeries in July and September 1991.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1981 and had additional unverified service 
in the Reserves from 1981 to 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the New Orleans, Louisiana Department 
of Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Waco, Texas RO.  
A hearing before a Decision Review Officer (DRO) was held in 
December 2004.  A transcript of the hearing is of record.  
The case was previously before the Board in February 2006, 
when it was remanded for further development.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
additional disability of the feet that may be attributed to 
foot surgeries at a VA facility in July and September 1991. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional foot disability 
claimed to be the result of foot surgeries at a VA facility 
in July and September 1991 are not met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
February and September 2006 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
March, April, and July 2003 and February and September 2006 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the September 2006 letter 
also informed the veteran of disability rating and effective 
date criteria.  He has had ample opportunity to respond/ 
supplement the record and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's pertinent pre- and post-operative VA treatment 
records have been secured.  The RO arranged for a VA 
examination and opinion in October 2006.  The veteran has not 
identified any evidence that remains outstanding and 
indicated in April 2006 that he has no more evidence to 
submit.  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.
B.	Factual Background

VA treatment records note that the veteran was seen in July 
1991 with complaints of increasing foot pain and problems 
wearing shoes.  The veteran reported a six-year history of 
bilateral bunion deformities.  Examination revealed bilateral 
pes planus, bilateral hallux valgus, mild bunion deformity 
bilaterally, and mild hammer toe deformities bilaterally.  X-
rays of the left foot showed valgus malalignment of the first 
metacarpal phalangeal joint with no other joint space, bony, 
or soft tissue abnormality noted. 

The veteran underwent a chevron osteotomy for bilateral 
hallux valgus, bilateral adductor release, and a modified 
McBride bilateral bunionectomy at the VA Medical Center in 
Memphis, Tennessee on July 15, 1991.  Records indicate he 
tolerated the procedure "quite well" and post-operative 
recovery went smoothly.  Upon discharge on July 17, 1991, he 
was instructed to keep his feet elevated as much as possible, 
to keep his dressings dry, to wear wooden shoes whenever 
ambulating, to use crutches, and to perform weight bearing as 
tolerated bilaterally.  Post-operative x-rays of both feet 
revealed osteotomy and bunionectomy of the first metatarsal 
joint with orthopedic pin placement revealing good alignment; 
bones and soft tissues were otherwise normal.

August 1991 x-rays reflected healing bilateral 
bunionectomies, with good position and alignment.  
Examination revealed healed wounds and toes in good position.

In September 1991, the veteran was seen for the removal of 
pins in both feet.  Prior to the pin removal, x-rays revealed 
soft tissue swelling indicative of recent surgery and a 
fracture through the neck of the first metacarpal [sic] bone.  
Examination revealed healed wounds.  Two K wires were removed 
from his feet without difficulty and the patient tolerated 
the procedure quite well.  He was provided with two new 
postoperative shoes and was told to ambulate with weight 
bearing to tolerance while wearing these shoes.  On follow up 
examination ten days later, he was noted to be doing well; 
his wounds were fine; and he was told he could wear sneakers 
with weight bearing to tolerance.  

An October 1991 VA examination report notes the veteran's 
complaints of bilateral foot problems.  He stated that he 
recently had surgery on his feet for removal of painful 
bunions and that both feet continued to be symptomatic, with 
the left foot somewhat more painful than the right.  
Specifically, he complained of pain with prolonged standing, 
walking, squatting, or stooping, and difficulty wearing shoes 
other than jogging shoes.  On examination, his gait was slow 
with a very mild limp on the left.  Well-healed surgical 
scars were noted over the toes on both feet.  There was some 
tenderness to palpation on the left big toe and of the 
bunionette of the left fifth toe.  X-rays of the feet 
revealed extensive callus formation with decreased prominence 
of the fracture lines compatible with continued healing.  The 
examiner noted possible early hammertoe deformities of the 
left second and third toes, but they had essentially full 
passive extension.  The impression was bilateral foot pain, 
post-operative bilateral bunionectomies.  

An August 1992 VA podiatry clinic note shows complaints of 
callosities and pain in the big toes and at the edges of both 
feet.  The surgery sites were well-healed and non-tender.  
November 1992 examination revealed severe callosities, tinea 
pedis, and pes planus of both feet.

VA outpatient treatment records dated in 2002 note the 
veteran's ongoing complaints of bilateral foot pain.  
Examination in February 2002 revealed pes planus with marked 
toe deformities, some hard calluses over the dorsum of the 
toes, and no swelling or erythema.  In April 2002, he noted 
his 1991 surgery had helped for awhile, but he had been 
experiencing progressive pain and had toe numbness since the 
procedures.

In a June 2002 statement, the veteran reported that during 
1991 he had special shoes made that initially alleviated his 
pain, but stopped doing so after six months.  He indicated 
that jobs such as plumbing, tree treatment, and washing 
dishes were difficult for him because they required lots of 
walking and standing.

In a December 2002 statement, the veteran alleged that VA 
surgeons did more than operate on his bunions, because they 
cut between his great toe and the next toe on both of his 
feet.  He states that his feet have not been the same since 
and that he continues to have problems with them and cannot 
hold a job because of them.

October 2002 and April 2003 VA examination reports note 
findings of scars on the dorsal aspect of both feet, between 
the great toe and the second toe.  The April 2003 VA examiner 
also noted the veteran had pes planus, hammertoes, and 
glycosylation of the tendons.

At the December 2004 DRO hearing, the veteran maintained that 
he has had problems with his feet and has been unable to 
secure employment since undergoing bunionectomies in July 
1991.  He stated that, prior to July 1991, the only problems 
he had with his feet were bunions.  Since the surgery, he has 
not been able to wear shoes, or stand or walk for more than a 
short period of time.  He also indicated that one of his toes 
was positioned on top of his baby toe.

On October 2006 VA examination, the veteran reported pain and 
cramping of the whole foot upon standing, walking, and at 
rest.  He did not complain of swelling, heat, redness, 
stiffness, fatigability, weakness, or lack of endurance.  
Functionally, he reported being able to stand for fifteen to 
thirty minutes, being able to walk a quarter mile, and using 
a cane to aid his balance.  On physical examination, there 
was objective evidence of pain bilaterally throughout range 
of motion of the first metatarsophalangeal joint; bilateral 
tenderness along the joint line; a tendency to lose balance 
when walking with an unsteady, apropulsive severely pronated 
gait; abnormal weight bearing shown by callosities and 
abnormal shoe wear pattern.  Hallux valgus examination on the 
left foot revealed reducible, but painful reduction, at 40 
degrees valgus and painful passive dorsiflexion at 65 
degrees.  Hallux valgus examination of the right foot 
revealed reducible, but painful reduction, at 30 degrees with 
passive dorsiflexion at 45 degrees.  The impression was that 
there was evidence of a previous bunionectomy at least on the 
left foot and possibly on the right; degenerative joint 
disease of the first metatarsophalangeal joints bilaterally; 
and small left calcaneal spur.  Upon review of the veteran's 
claims file, the examiner provided the following opinion:

It is difficult to quantify if [the] patient has 
any additional disability, i.e. increase[d] pain 
resulting from the July/September 1991 VA foot 
surgeries.  However, in my professional opinion, 
the bunionectomies performed by the VA staff did 
not relieve the pre operative foot pain 
particularly the [first metatarsophalangeal 
joint] pain of both feet for this gentleman.  The 
documentation of [the] patient's pain level is 
not evident pre operatively or post operatively 
in the patient's chart.

C.	Legal Criteria and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).

The veteran alleges that his foot pain has increased since he 
underwent bilateral bunionectomies and subsequent pin removal 
at a VA facility in July and September 1991 and that these 
surgeries caused his current foot pain.  However, while the 
October 2006 VA examiner opined that these surgeries did not 
relieve the veteran's pre-operative foot pain, he stated that 
insufficient documentation of pre- and post-operative pain 
levels prevented him from quantifying whether there was any 
additional disability.  The fact that the surgery was not 
effective in relieving the veteran's pre-operative foot pain 
is not of issue in this case; the issue is whether additional 
pain or disability resulted from the surgeries.  The examiner 
essentially found there was not enough evidence regarding the 
veteran's pain levels to conclude, without speculating, that 
additional disability had resulted from his foot surgeries.  
There is no competent medical evidence or opinion of record 
to the contrary. 

The veteran's own opinions that his current foot pain and 
disability is due to VA treatment are not competent evidence, 
as he is a layperson, and medical diagnosis and nexus are 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran's claim must be denied because he has not met the 
threshold requirement for establishing entitlement to § 1151 
benefits, i.e., showing that he has additional disability 
caused by VA treatment.  38 C.F.R. § 3.361(b).  Hence, it is 
not necessary to address further requirements to establish 
entitlement to the benefit sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability due to an unforeseen event).  
However, it is noteworthy that the veteran's allegations as 
to VA fault are nonspecific, and that there is no competent 
evidence (medical opinion) questioning the care VA provided.  
The preponderance of the evidence is against the claim, and 
it must be denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional foot disability claimed to be a result of 
surgeries at a VA medical facility in July and September 1991 
is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


